Case: 19-11066    Date Filed: 12/12/2019   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11066
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 8:18-cv-00139-JSS



MARK HANISEE,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 12, 2019)



Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 19-11066        Date Filed: 12/12/2019       Page: 2 of 6


       Mark Hanisee appeals the district court’s order affirming the Commissioner

of the Social Security Administration’s decision to deny his application for

disability insurance benefits under 42 U.S.C. §§ 405(g), 1383(c)(3). Hanisee

contends the administrative law judge’s (ALJ) decision to give the state agency

medical consultant’s opinion little weight in determining Hanisee’s residual

functional capacity (RFC) was not supported by substantial evidence. After

review, 1 we affirm the district court.

       The Social Security regulations outline a five-step process the ALJ must use

to determine whether a claimant is disabled. Winschel v. Comm’r of Soc. Sec., 631
F.3d 1176, 1178 (11th Cir. 2011); 20 C.F.R. §§ 404.1520(a)(4)(i)–(v),

416.920(a)(4)(i)–(v). At step four of the sequential analysis, the ALJ must

determine a claimant’s RFC by considering all relevant medical and other

evidence. Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004). The ALJ

must “state with particularity the weight given to different medical opinions and

the reasons therefor.” Winschel, 631 F.3d at 1179. An ALJ considers many


       1
           We review a Social Security disability case to determine whether the Commissioner’s
decision is supported by substantial evidence and review de novo whether the correct legal
standards were applied. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Substantial
evidence is any relevant evidence, greater than a scintilla, that a reasonable person would accept
as adequate to support a conclusion. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).
If, in light of the record as a whole, substantial evidence supports the Commissioner’s decision,
we will not disturb it. Id. at 1439. We will not decide the facts anew, make credibility
determinations, or reweigh the evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178
(11th Cir. 2011). The individual seeking Social Security disability benefits bears the burden of
proving that he is disabled. Moore, 405 F.3d at 1211.
                                                2
              Case: 19-11066    Date Filed: 12/12/2019   Page: 3 of 6


factors when weighing medical opinion evidence, including the examining

relationship, the treatment relationship, whether an opinion is well-supported, and

whether an opinion is consistent with the record. 20 C.F.R. § 404.1527(c); see

Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1260 (11th Cir. 2019). The

opinions of one-time examiners are not entitled to deference because they are not

treating physicians. Schink, 935 F.3d at 1260.

      Although Dr. Glenn Bigsby was a state agency medical consultant, his

opinion was to be assigned weight in the same manner as any other medical

opinion. See 20 C.F.R. §§ 404.1527(e), 416.913a(b) (providing state agency

medical or psychological consultants are considered experts in Social Security

disability evaluation, and the ALJ must consider and assign weight to their

opinions in the same manner as other medical sources). The ALJ specifically

explained why he was discounting Dr. Bigsby’s opinion in his written decision.

See Winschel, 631 F.3d at 1179 (“[T]he ALJ must state with particularity the

weight given to different medical opinions and the reasons therefor.”). In addition,

Dr. Bigsby’s opinion was rendered before the record was complete.

      The ALJ considered Dr. Bigsby’s opinion and concluded that it was

inconsistent with and not well-supported by the record. See 20 C.F.R.

§ 404.1527(c). Substantial evidence supports the ALJ’s conclusion that Dr.

Bigsby’s opinion about Hanisee’s limitations was inconsistent with the evidence.


                                         3
              Case: 19-11066     Date Filed: 12/12/2019   Page: 4 of 6


Dr. Bigsby’s opinion that Hanisee could lift 10 pounds frequently and 20 pounds

occasionally would have placed Hanisee in the light-duty work category. See 20

C.F.R. § 416.967(b). The ALJ concluded Hanisee could perform medium-duty

work, which involves occasionally lifting 50 pounds and lifting 25 pounds

frequently. See id. § 416.967(c). Reviewing the record, there were no restrictions

in Hanisee’s medical records supporting a limitation to light-duty work. While

Hanisee reported his COPD as severe, the ALJ found it was not severe because he

reported no treatment for approximately a year and stated that his symptoms were

well-controlled with medication. Additionally, on multiple visits to the doctor,

Hanisee’s lungs were reported to be clear with auscultation, in addition to Dr.

Robert Shefky’s remark that Hanisee had minimal upper airway sounds with

auscultation. Moreover, a pulmonary function test noted Hanisee experienced a

significant bronchodilator response, leaving his COPD well controlled.

      Next, as to Hanisee’s shoulder pain, the treatment records show Hanisee’s

shoulder impairment improved upon each visit to his orthopedist, including his

pain and his range of motion. The orthopedist’s notes also stated his shoulder pain

had mostly resolved, substantiating the ALJ’s conclusion that, to the extent

Hanisee continued to experience shoulder pain, it did not materially limit his

ability to perform medium-duty work. As to Hanisee’s back pain, the only

evidence in the record included a CT scan of Hanisee’s cervical spine. Although


                                         4
               Case: 19-11066    Date Filed: 12/12/2019    Page: 5 of 6


there was no evidence of any testing done on Hanisee’s lumbar spine, the ALJ

gave Hanisee the benefit of the doubt by considering that a scan of the lumbar

spine would show the same arthritis and joint space narrowing that was found in

the cervical spine. However, Dr. Robert Shefsky stated that Hanisee had a normal

gait and stance and was able to walk on his heels and toes and squat with no signs

of acute distress.

      Additionally, as to Hanisee’s depression and anxiety, the ALJ correctly

noted the majority of his behavioral health treatment records related to treatment

for chronic alcohol abuse and indicated he was diagnosed with depression, anxiety,

and bipolar disorder in the process of being treated for alcohol abuse. While he

initially exhibited depression symptoms, he later reported he was not feeling more

depressed, and his doctor noted he was well-oriented with adequate insight and

judgment and that his memory was intact. The records also show Hanisee’s mental

health impairments were managed by medication.

      As to Hanisee’s sleep apnea, although Dr. Christina Rigas found Hanisee

disabled in this respect, the results of his sleep study showed he had a sleep

efficiency of 91.7% and mild snoring. Additionally, he reported his sleep apnea

was treated with the use of a BiPAP machine. The ALJ noted Dr. Shefsky’s

assessment did not mention sleep apnea. And as to Hanisee’s hiatal hernia, the




                                          5
              Case: 19-11066     Date Filed: 12/12/2019   Page: 6 of 6


medical records show it was surgically repaired in October 2013 and there were no

records of hernia-related issues after the surgery.

      Thus, substantial evidence supports the ALJ’s determination that good cause

existed to give little weight to Dr. Bigsby’s opinion regarding Hanisee’s limitations

because the opinion was largely inconsistent with the record. The ALJ complied

with his obligation to consider all relevant evidence in determining Hanisee’s RFC.

See Phillips, 357 F.3d at 1238. The record evidence—including evidence that

Hanisee’s COPD, depression, and anxiety were controlled by medication, that his

shoulder and hernia pain had mostly resolved and that, in any event, his symptoms

did not limit him from performing medium-duty work, was evidence “greater than

a scintilla” that reasonably supported the ALJ’s conclusion. See Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The ALJ did not err in

discounting Dr. Bigsby’s opinion in favor of a determination supported by the

complete record. See 20 C.F.R. § 416.927(c). Accordingly, because substantial

evidence supports the Commissioner’s decision, we affirm.

      AFFIRMED.




                                           6